              Case 1:19-cv-11497-GHW Document 22 Filed 04/08/20 Page 1 of 2




          Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
                    Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375


                                                                April 8, 2020



VIA ECF
Honorable Gregory H. Woods
Daniel Patrick Moynihan
United States Courthouse
Southern District of New York
500 Pearl Street
New York, New York 10007


        Re:     Morgan v. Resident Home, LLC., Case No. 1:19-cv-11497-GHW


Dear Judge Woods:

        The undersigned represents Plaintiff Jon R. Morgan (“Plaintiff”) in connection with the
above-referenced matter. Plaintiff writes to request a restoration of Your Honor’s March 13, 2020
Order (the “Order”) (Dkt No. 20). The Order provided that Plaintiff may apply by letter for
restoration of the action within thirty (30) days in the event the settlement is not fully consummated.

         The Parties have finalized their Settlement Agreement. However, due to the current national
pandemic the settlement is not fully consummated. In accordance with Your Honor’s Individual
Rules of Practice 1(A), the undersigned has attempted to contact Defense counsel, Tyler Newby,
who has identified himself as the primary contact on this matter to request consent. After leaving a
voicemail via telephone today and as of this filing the undersigned was unable contact Defense
counsel prior to start of the Passover holiday. Hence, Plaintiff is requesting an extension of an
additional forty-five (45) days to receive settlement payment from Defendant and to have it cleared
by its financial institution. Accordingly., Plaintiff submits this letter to respectfully request a forty-
five (45) day extension of the deadline set by the Order, until May 28, 2020.

        Plaintiff thanks the Court for its time and consideration of the above request.
Case 1:19-cv-11497-GHW Document 22 Filed 04/08/20 Page 2 of 2



                         Respectfully submitted,

                         /s/Jonathan Shalom
                         Jonathan Shalom
                         SHALOM LAW, PLLC.
                         105-13 Metropolitan Avenue
                         Forest Hills, NY 11375
                         (718) 971-9474
                         Jshalom@JonathanShalomlaw.com
                         ATTORNEYS FOR PLAINTIFF
